      Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

                                                 )
STATE OF TEXAS, et al.,                          )
                                                 )
               Plaintiffs,                       )
                                                 )
        v.                                       )   Case No. 1:18-CV-68
                                                 )
UNITED STATES OF AMERICA, et al.,                )
                                                 )
               Defendants,                       )
                                                 )
and                                              )
                                                 )
KARLA PEREZ, et al.,                             )
                                                 )
               Defendant-Intervenors,            )
and                                              )
                                                 )
STATE OF NEW JERSEY                              )
                                                 )
               Defendant-Intervenor.             )
                                                 )

       DEFENDANT-INTERVENORS’ REPLY IN SUPPORT OF THEIR MOTION
            TO CONTINUE HEARING SET FOR DECEMBER 22, 2020
                   OR TO HEAR ARGUMENT REMOTELY


      I. STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

        Defendant-Intervenors Karla Perez, et al. (“Perez Defendant-Intervenors”) and Defendant-

Intervenor New Jersey (together with the Perez Defendant-Intervenors, the “Defendant-

Intervenors”), respectfully request that the Court grant their Motion to Continue, see Dkt. 538, and

continue the hearing until after January 4, 2021, or in the alternative allow counsel to appear

remotely.
       Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 2 of 6




       II. SUMMARY OF THE ARGUMENT

         In their Opposition, see Dkt. 539, Plaintiffs mischaracterize Judge Garaufis’s recent order

in Batalla Vidal v. Wolf, No. 1:16-cv-4756 (NGG) (VMS) (E.D.N.Y. Dec. 4, 2020). Judge

Garaufis’s order does not impose the drastic relief that Plaintiffs suggest, and instead merely

reverts DACA to its post-Regents position, allowing DHS to continue to exercise its discretion

regarding DACA’s future, as the Supreme Court in Regents explicitly instructed. A brief

continuance of the December 22 hearing would allow the Court to assess accurately and

completely how Federal Defendants intend to exercise that discretion, in light of Judge Garaufis’s

order.

         Plaintiffs similarly mischaracterize Defendant-Intervenors’ concern with holding an in-

person hearing on December 22.         Defendant-Intervenors do not argue that “[t]he ongoing

pandemic may interfere with holiday travel plans,” Dkt. 539 at 1, but instead that the hearing’s

timing increases the COVID-related risk and disruption to counsel and their families. Holding the

hearing after January 4 would allow counsel to quarantine upon their return home without isolating

themselves at a time when many families gather for religious observances. In the alternative, if

the Court is not inclined to continue the hearing because of the late-breaking order in Batalla Vidal,

Defendant-Intervenors ask that the Court allow counsel to appear remotely.

III.     ARGUMENT

         Plaintiffs mischaracterize Judge Garaufis’s order to make it seem as though he has imposed

drastic relief, which is not the case. Judge Garaufis merely set aside a specific memorandum on

the ground that the official purporting to issue it was not properly appointed. See Dkt. 538-1, Ex.

1 at 1–2. The solution to that is obvious—to cure the appointment. Judge Garaufis’s order simply

puts things back where they were after the Supreme Court’s decision in Department of Homeland

Security v. Regents of the University of California, 140 S. Ct. 1891 (2020), when DHS was given




                                                  2
     Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 3 of 6




the authority (through proper procedures and by authorized personnel) to modify DACA (and to

do so in a manner that took into account DACA recipients’ reliance interests). Judge Garaufis’s

order neither interferes with this proceeding nor touches on the question of DACA’s legality,

which remains pending in this Court. For that reason, the only question is whether a short

continuance of the summary judgment argument will assist this Court in its deliberations (and it

will).

         While Plaintiffs give their self-serving gloss on the order and speculate as to how Federal

Defendants might comply with it, neither the parties nor the Court has, in reality, had the benefit

of knowing how the Federal Defendants have interpreted or applied Judge Garaufis’s order.

Everyone will have greater clarity on this point following the government’s submission of its status

report, which is due to be submitted on January 4, 2021 in Batalla Vidal. In light of the Supreme

Court’s remand in Regents, affirming the agency’s ongoing discretion to consider the appropriate

next steps, the Court should make every effort to understand accurately the agency’s plans

concerning the exercise of that discretion. Given Plaintiffs’ six-year delay before instituting suit,

they should not be heard to complain about a few weeks’ continuance in order to ensure the Court

has a full understanding of the relevant facts.

         Plaintiffs’ attempt to mischaracterize Defendant-Intervenors’ concerns about the COVID-

related risks caused by the hearing’s timing as merely focused on “holiday travel plans” is similarly

misplaced. Notably, Plaintiffs do not dispute that requiring travel to Houston, where case counts

remain high, would run contrary to CDC guidance, and would put counsel and counsel’s families

at risk. See Dkt. 538 at 5–6. Continuing the hearing until after the holidays would reduce that

health and safety risk, which alone outweighs any timing-related concerns Plaintiffs now—despite

their own prior delays, see, e.g., Dkt. 505—might raise. Furthermore, if the hearing is held after




                                                  3
     Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 4 of 6




the holidays, counsel could travel to Houston and safely quarantine at home upon their return,

without isolating themselves from their families during a time of religious observance with family.

If, by contrast, the hearing is held on December 22, counsel’s quarantine would as a consequence

require missing traditional family religious and cultural observances.       Accordingly, a brief

continuance is warranted. In the alternative, if the Court is not inclined to continue the hearing,

including to allow this Court to gather complete information about the Federal Defendants’

exercise of discretion related to DACA and to take into account CDC guidance, Defendant-

Intervenors request that the Court allow counsel to appear at the hearing remotely.

                                        CONCLUSION

       For the foregoing reasons, Defendant-Intervenors respectfully request that the Court grant

their Motion and continue the hearing until after January 4, 2021, or, in the alternative, allow

counsel to appear remotely.

        Dated: December 10, 2020                     Respectfully Submitted,



                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     By: /s/ Nina Perales
                                                     Nina Perales (Tex. Bar No. 24005046);
                                                     (SD of Tex. Bar No. 21127)
                                                     Attorney-in-Charge
                                                     110 Broadway, Suite 300
                                                     San Antonio, Texas 78205
                                                     Phone: (210) 224-5476
                                                     Facsimile: (210) 224-5382
                                                     Email: nperales@maldef.org

                                                     ROPES & GRAY LLP
                                                     Douglas H. Hallward-Driemeier
                                                     2099 Pennsylvania Ave NW
                                                     Washington, DC 20006-6807
                                                     (202) 508-4600
                                                     (202) 508-4776 (direct dial)




                                                4
Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 5 of 6




                                      Douglas.Hallward-
                                      Driemeier@ropesgray.com
                                      (Admitted pro hac vice)

                                      GARCÍA & GARCÍA,
                                      ATTORNEYS AT LAW P.L.L.C.
                                      Carlos Moctezuma García
                                      (Tex. Bar No. 24065265)
                                      (SD of Tex. Bar No. 1081768)
                                      P.O. Box 4545
                                      McAllen, TX 78502
                                      Phone: (956) 630-3889
                                      Facsimile: (956) 630-3899
                                      Email: cgarcia@garciagarcialaw.com

                                      Attorneys for Perez Defendant-Intervenors

                                      By: /s/ Mayur P. Saxena

                                      MAYUR P. SAXENA
                                      Attorney-in-Charge
                                      Assistant Attorney General
                                      (Admitted pro hac vice)
                                      124 Halsey St., 5th Floor
                                      Newark, New Jersey 07101
                                      PO Box 45029-5029
                                      Phone: (973) 648-3283
                                      Fax: (973) 648-4887
                                      Mayur.Saxena@law.njoag.gov

                                      Jeremy M. Feigenbaum, State Solicitor
                                      (Admitted pro hac vice)
                                      Melissa Medoway, Deputy Attorney General
                                      (Admitted pro hac vice)
                                      Eric L. Apar, Deputy Attorney General
                                      (Admitted pro hac vice)
                                      Elspeth Faiman Hans,
                                      Deputy Attorney General
                                      (Admitted pro hac vice)
                                      Tim Sheehan, Deputy Attorney General
                                      (Admitted pro hac vice)

                                      Attorneys for Defendant-Intervenor State of
                                      New Jersey




                                  5
   Case 1:18-cv-00068 Document 540 Filed on 12/10/20 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that, on December 10, 2020, I electronically filed

the above and foregoing document using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                           /s/ Nina Perales
                                           Nina Perales
                                           Attorney for Perez Defendant-Intervenors




                                              6
